ITEMID: 001-75243
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF GASHI v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1943 and lives in Celje.
6. On 9 May 1996 the applicant was injured in a car accident. The perpetrator of the accident had taken out insurance with the insurance company ZT.
7. On 6 May 1997 the applicant instituted civil proceedings against ZT in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 5,150,000 tolars (approximately 21,400 euros) for the injuries sustained.
Between 29 May 1997 and 11 May 2005 the applicant lodged thirteen preliminary written submissions and/or adduced evidence.
Between 20 November 1997 and 6 March 2002 he made five requests that a date be set for a hearing.
Of the eight hearings held between 15 October 1999 and 5 December 2003 none was adjourned at the request of the applicant.
During the proceedings the court appointed three medical experts. The court also sought an additional opinion from two of the appointed experts.
The proceedings are still pending.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
